Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew R. Ralston (Reg. No. 55560) on 5/31/22.

The application has been amended as follow:

CLAIMS:

Claim 22 line 1 after: “comprising:” insertion: --

providing a semiconductor substrate;--.

Allowable Subject Matter

Claims 1-25 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a method of forming a semiconductor device, comprising: providing a device substrate, the device substrate extending across a plurality of implant zones; forming a plurality of gate electrodes over the device substrate, wherein at least one of the gate electrodes is located in each implant zone; measuring a physical characteristic of each gate electrode to provide a gate electrode parameter value corresponding to each implant zone; determining an implant parameter value for each implant zone based on the gate electrode parameter value corresponding to that implant zone; and implanting a dopant into each implant zone using the implant parameter value determined for that implant zone, together will all limitations recited in the independent claim 1 and substantially similar to independent claims 5, 9, 18, 21 and 22.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 5, 9, 18, 21 and 22 are allowed.

The dependent claims 2-4, 6-8, 10-17, 19-20 and 23-25 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-25 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."














Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851